Citation Nr: 1644207	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-35 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether new and material evidence has been received to reopen, or whether official service department records have been received to reconsider, a claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Samantha Mountford, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1975 to March 1980 and also had service with the reserves from March 1980 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2011 rating decision of the Department of Veterans (VA) Regional Office (RO) in Anchorage, Alaska.

In March 2006, the Veteran initially filed a claim for entitlement to service connection for bilateral hearing loss.  This claim was later denied in a January 2007 rating decision.  The Veteran thereafter submitted additional records within the appeal period, and in January 2008, the RO again denied his claim.  The Veteran did not file a Notice of Disagreement within the one year appeal period and the January 2008 rating decision became final.  See 38 C.F.R. § 7105.  In October 2010, the Veteran submitted a statement disagreeing with the January 2008 rating decision.  Because this statement was filed outside the appeal period, it has been construed as a claim to reopen.  In September 2011, the RO reopened the Veteran's claim and denied it on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran stated in his December 2010 claim that he received medical treatment at the VA Medical Centers (VAMCs) in Hampton, Virginia and San Antonio, Texas.  These records are not associated with the record.  The Record shows that the RO only searched for records from the Anchorage, Alaska VAMC.

In April 2006, the RO requested the Veteran's active duty service treatment records from the National Personnel Records Center (NPRC).  As a result of that request, only his active duty dental records were received.  In June 2006, the RO requested the Veteran's reserve records from the Naval Reserve Personnel Center in New Orleans, Louisiana.  The Naval Reserve Personnel Center replied and informed the RO to request these records from the NPRC in St. Louis, Missouri.  The RO failed to contact the NPRC to request the Veteran's reserve records.  Thereby, the RO must request the Veteran's service treatment records for his reserve duty periods and associate these records with the record.  

Finally, the Veteran submitted an Authorization and Consent to Release Information to the VA in May 2013 for private treatment records from Dr. A.C.G.  However, the RO took no action on his authorization.  While the case is in remand status, the RO must attempt to retrieve all treatment records from Dr. A.C.G. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter to the Veteran and request that he complete, sign, and return a VA Form 21-4142, Authorization and Consent to Release Information to VA, for Dr. A.C.G.  If the Veteran submits a VA Form 21-4142 that is insufficient for further action, he should be notified and requested to resubmit a valid form, and any such notification should be properly documented in the claims file.

Upon receipt of a valid VA Form 21-4142, the RO must contact Dr. A.C.G. to obtain all private treatment records the audiologist has regarding the Veteran.

The Veteran must be informed that if the RO is unable to obtain this information that he is responsible for obtaining and submitting it to VA himself.

2.  The RO should undertake appropriate development to obtain any additional outstanding medical records, to include:

* VAMC treatment records from the VAMCs located in Hampton, Virginia and San Antonio, Texas; and

* The Veteran's service treatment records from his reserve service dated March 1980 to March 1982.

3.  The Veteran's reserve records must be requested from the NPRC in St. Louis and any other appropriate records repositories.  The RO must make as many requests as are necessary to obtain these records and may only cease to do so when the Federal department or agency advises the RO that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2) (2016).   If the RO concludes that the records do not exist or that further attempts to obtain them would be futile, the RO must provide the Veteran with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e) (2016).

4.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

5.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (6) (2016). 


